Name: Council Regulation (EEC) No 3923/88 of 12 December 1988 imposing a definitive anti-dumping duty on imports of paracetamol originating in the people's Republic of China and definitively collecting the provisional duty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 88 Official Journal of the European Communities No L 348/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3923/88 of 12 December 1988 imposing a definitive anti-dumping duty on imports of paracetamol originating in the People's Republic of China and definitively collecting the provisional duty conclusions concerning injury set out in Regulation (EEC) No 1745/88 are accordingly confirmed. The Council accordingly shares the Commission's view that the facts as definitively established show that the injury caused by dumped imports of paracetamol originating in the People's Republic of China must be considered as material . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic CommuntiyiC), and in particular Article 12 thereof, Having regard to the proposal from the Commission, submitted after consultation within the Advisory Committee as provided for under that Regulation, Whereas : A. Provisional measures ( 1 ) By Regulation (EEC) No 1745/88 (2), the Commission imposed a provisional anti-dumping duty on imports of paracetamol originating in the People's Republic of China. That duty was extended for a period not exceeding two months by Regulation (EEC) No 3172/88 (3). B. Subsequent procedure (2) After the provisional anti-dumping duty was imposed, the exporter concerned requested and was granted a hearing. He made his views known on the said duty. C. Dumping (3) No new evidence concerning dumping has been communicated since the provisional duty was imposed and the results of the inquiry set out in Regulation (EEC) No 1745/88 are accordingly considered to be definitive. D. Injury (4) No new evidence concerning injury to Community industry has been communicated and the E. Community interest (5) No new information concerning the Community interest has been communicated since the provisional duty was imposed and the conclusions concerning the Community interest set out in Regulation (EEC) No 1745/88 remain unchanged. In these circumstances the defence of Community interests requires the imposition of a definitive anti-dumping duty on imports of paracetamol originating in the People's Republic of China. F. Undertaking (6) The exporter concerned offered the Commission a price undertaking for future exports to the Community. The Commission did not consider that undertaking as acceptable. It informed the exporter concerned of the reasons for its decision . G. Definitive duty (7) The Council confirms that it considers it necessary to apply a variable duty levied on the basis of a minimum price which, while remaining substan ­ tially lower than the dumping margin, corresponds to the minimum price required to ensure that the Community producer receives an adequate return on his sales. Since the Commission's conclusions concerning the form and rate of the provisional anti-dumping duty set out in Regulation (EEC) No 1745/88 remain Unchanged, the amount of the definitive anti-dumping duty should be equal to that of the provisional anti-dumping duty, O OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 155, 22. 6. 1988, p. 29 . O OJ No L 282, 15 . 10 . 1988, p. 29 . No L 348/2 Official Journal of the European Communities 17. 12. 88 HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of paracetamol falling within CN code 2924 29 30 and originating in the People's Republic of China. 2 . The amount of the duty shall be equal either to the difference between the net, free-at-Community frontier price per kilogram, not cleared through customs and ECU ¢ 5, or to 15 % of this net, free-at-Community frontier price per kilogram, not cleared through customs, whichever is the higher. 3 . The provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Regulation (EEC) No 1745/88 are hereby definitively collected. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1988 . tor the Council The President P. ROUMELIOTIS